

	

		II

		109th CONGRESS

		1st Session

		S. 1355

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Enzi (for himself,

			 Mr. Kennedy, Mr. Grassley, Mr.

			 Baucus, Mr. Dodd,

			 Mr. Alexander, Mr. Harkin, Mr.

			 Isakson, Ms. Mikulski,

			 Mr. DeWine, Mr.

			 Jeffords, Mr. Hatch,

			 Mrs. Murray, Mr. Reed, Mr.

			 Allen, Mr. Burns,

			 Mr. Crapo, Mr.

			 DeMint, Mr. Santorum,

			 Mr. Thomas, and Ms. Cantwell) introduced the following bill; which

			 was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To enhance the adoption of health

		  information technology and to improve the quality and reduce the costs of

		  healthcare in the United States. 

	

	

		1.Short titleThis Act may be cited as the

			 Better Healthcare Through Information

			 Technology Act.

		2.Improving healthcare,

			 quality, safety, and efficiency

			The Public Health Service Act (42 U.S.C.

			 201 et seq.) is amended by adding at the end the following:

				

					XXIXHealth information technology

						2901.PurposesIt is the purpose of this title to improve

				the quality, safety, and efficiency of healthcare by—

							(1)protecting the privacy and security of

				health information;

							(2)fostering the widespread adoption of health

				information technology;

							(3)establishing the public-private American

				Health Information Collaborative to identify uniform national data standards

				(including content, communication, and security) and implementation policies

				for the widespread adoption of health information technology;

							(4)establishing health information network

				demonstration programs;

							(5)awarding competitive grants to facilitate

				the purchase and enhance the utilization of qualified health information

				technology; and

							(6)awarding competitive grants to States for

				the development of State loan programs to facilitate the widespread adoption of

				health information technology.

							2902.DefinitionsIn this title:

							(1)CollaborativeThe term Collaborative means

				the public-private American Health Information Collaborative established under

				section 2904.

							(2)Healthcare

				providerThe term

				healthcare provider means a hospital, skilled nursing facility,

				home health entity, healthcare clinic, community health center, group practice

				(as defined in section 1877(h)(4) of the Social Security Act), a pharmacist, a

				pharmacy, a laboratory, a physician (as defined in section 1861(r) of the

				Social Security Act), a health facility operated by or pursuant to a contract

				with the Indian Health Service, a rural health clinic, and any other category

				of facility or clinician determined appropriate by the Secretary.

							(3)Health

				informationThe term

				health information means any information, whether oral or recorded

				in any form or medium, that—

								(A)is created or received by a health care

				provider, health plan, public health authority, employer, life insurer, school

				or university, or health care clearinghouse; and

								(B)relates to the past, present, or future

				physical or mental health or condition of an individual, the provision of

				health care to an individual, or the past, present, or future payment for the

				provision of health care to an individual.

								(4)Health

				information networkThe term

				health information network means an organization of health care

				providers and other entities established for the purpose of linking health

				information systems to enable the electronic sharing of health

				information.

							(5)Health

				insurance issuerThe term

				health insurance issuer has the meaning given that term in section

				2791.

							(6)LaboratoryThe term laboratory has the

				meaning given that term in section 353.

							(7)PharmacistThe term pharmacist has the

				meaning given that term in section 804 of the Federal Food, Drug, and Cosmetic

				Act.

							(8)Qualified

				health information technologyThe term qualified health information

				technology means a computerized system (including hardware, software,

				and training) that—

								(A)protects the privacy and security of health

				information and properly encrypts such health information;

								(B)maintains and provides permitted access to

				patients’ health records in an electronic format;

								(C)incorporates decision support software to

				reduce medical errors and enhance healthcare quality;

								(D)is consistent with the standards

				recommended by the collaborative; and

								(E)allows for the reporting of quality

				measures.

								(9)StateThe term State means each of

				the several States, the District of Columbia, Puerto Rico, the Virgin Islands,

				Guam, American Samoa, and the Northern Mariana Islands.

							2903.Office of the

				National Coordinator of Health Information Technology

							(a)Office of

				National Health Information TechnologyThere is established within the Office of

				the Secretary an Office of the National Coordinator of Health Information

				Technology (referred to in this section as the Office). The

				Office shall be headed by a National Coordinator who shall be appointed by the

				Secretary and shall report directly to the Secretary.

							(b)PurposeIt shall be the purpose of the Office to

				carry out programs and activities to develop a nationwide interoperable health

				information technology infrastructure that—

								(1)ensures that patients' health information

				is secure and protected;

								(2)improves healthcare quality, reduces

				medical errors, and advances the delivery of patient-centered medical

				care;

								(3)reduces healthcare costs resulting from

				inefficiency, medical errors, inappropriate care, and incomplete

				information;

								(4)ensures that appropriate information to

				help guide medical decisions is available at the time and place of care;

								(5)promotes a more effective marketplace,

				greater competition, and increased choice through the wider availability of

				accurate information on healthcare costs, quality, and outcomes;

								(6)improves the coordination of care and

				information among hospitals, laboratories, physician offices, and other

				entities through an effective infrastructure for the secure and authorized

				exchange of healthcare information;

								(7)improves public health reporting and

				facilitates the early identification and rapid response to public health

				threats and emergencies, including bioterror events and infectious disease

				outbreaks;

								(8)facilitates health research; and

								(9)promotes prevention of chronic

				diseases.

								(c)Duties of the

				National CoordinatorThe

				National Coordinator shall—

								(1)serve as a member of the public-private

				American Health Information Collaboration established under section

				2904;

								(2)serve as the principal advisor to the

				Secretary concerning the development, application, and use of health

				information technology;

								(3)facilitate the adoption of a national

				system for the electronic exchange of health information;

								(4)facilitate the adoption and implementation

				of standards for the electronic exchange of health information to reduce cost

				and improve healthcare quality; and

								(5)submit the reports described under section

				2904(h).

								(d)Detail of

				Federal employees

								(1)In

				generalUpon the request of

				the National Coordinator, the head of any Federal agency is authorized to

				detail, with or without reimbursement from the Office, any of the personnel of

				such agency to the Office to assist it in carrying out its duties under this

				section.

								(2)Effect of

				detailAny detail of

				personnel under paragraph (1) shall—

									(A)not interrupt or otherwise affect the civil

				service status or privileges of the Federal employee; and

									(B)be in addition to any other staff of the

				Department employed by the National Coordinator.

									(3)Acceptance of

				detaileesNotwithstanding any

				other provision of law, the Office may accept detailed personnel from other

				Federal agencies without regard to whether the agency described under paragraph

				(1) is reimbursed.

								(e)Authorization

				of appropriationsThere are

				authorized to be appropriated such sums as may be necessary to carry out the

				activities of the Office under this section for each of fiscal years 2006

				through 2010.

							2904.American Health

				Information Collaborative

							(a)EstablishmentNot later than 60 days after the date of

				enactment of this title, and subject to the provisions of this title, the

				Secretary shall establish the public-private American Health Information

				Collaborative (referred to in this section as the

				Collaborative).

							(b)CompositionThe Collaborative shall be composed

				of—

								(1)the Secretary, who shall serve as the

				chairperson of the Collaborative;

								(2)the Secretary of Defense, or his or her

				designee;

								(3)the Secretary of Veterans Affairs, or his

				or her designee;

								(4)the National Coordinator for Health

				Information Technology;

								(5)the Director of the National Institute of

				Standards and Technology; and

								(6)one voting member from each of the

				following categories to be appointed by the Secretary from nominations

				submitted by the public:

									(A)Patient advocates.

									(B)Physicians.

									(C)Hospitals.

									(D)Pharmacists.

									(E)Health insurance plans.

									(F)Standards development organizations.

									(G)Technology vendors.

									(H)Public health entities.

									(I)Clinical research and academic

				entities.

									(J)Employers.

									(K)An Indian tribe or tribal

				organization.

									(L)State and local government agencies.

									(c)Recommendations

				and policiesThe

				Collaborative shall make recommendations to identify uniform national policies

				to the Federal Government and private entities to support the widespread

				adoption of health information technology, including—

								(1)protecting the privacy and security of

				personal health information;

								(2)measures to prevent unauthorized access to

				health information;

								(3)measures to ensure accurate patient

				identification;

								(4)methods to facilitate secure patient access

				to health information;

								(5)recommendations for a nationwide

				architecture that achieves interoperability of health information technology

				systems; and

								(6)other policies determined to be necessary

				by the Collaborative.

								(d)Standards

								(1)In

				generalThe Collaborative

				shall, on an ongoing basis—

									(A)review existing standards (including

				content, communication, and security standards) for the electronic exchange of

				health information, including such standards adopted by the Secretary under

				paragraph (2)(A);

									(B)identify deficiencies and omissions in such

				existing standards; and

									(C)identify duplications and omissions in such

				existing standards;

									and recommend modifications to such

				standards as necessary.(2)RecommendationsThe Collaborative shall recommend to the

				President the adoption by the Federal Government of—

									(A)the standards adopted by the Consolidated

				Health Informatics Initiative as of the date of enactment of this title;

				and

									(B)on an ongoing basis as appropriate, any

				additional standards or modifications recommended pursuant to the review

				described in paragraph (1).

									(3)LimitationThe standards described in this section

				shall not include any standards developed pursuant to the Health Insurance

				Portability and Accountability Act of 1996.

								(e)Action by the

				PresidentUpon receipt of a

				recommendation from the Collaborative under subsection (d)(2), the President

				shall review and if appropriate, provide for the adoption by the Federal

				Government of such recommended standards.

							(f)Coordination of

				federal spendingNot later

				than 1 year after the adoption by the Federal Government of a recommendation as

				provided for in subsection (e), and in compliance with chapter 113 of title 40,

				United States Code, no Federal agency shall expend Federal funds for the

				purchase of hardware, software, or support services for the electronic exchange

				of health information that is not consistent with applicable standards adopted

				by the Federal Government under subsection (e).

							(g)Coordination of

				federal data collectionNot

				later than 2 years after the adoption by the Federal Government of a

				recommendation as provided for in subsection (e), all Federal agencies

				collecting health data for the purposes of surveillance, epidemiology, adverse

				event reporting, or research shall comply with standards adopted under

				subsection (e).

							(h)Voluntary

				adoptionAny standards

				adopted by the Federal Government under subsection (e) shall be voluntary with

				respect to private entities.

							(i)ReportsThe Secretary shall submit to the Committee

				on Health, Education, Labor, and Pensions and the Committee on Finance of the

				Senate and the Committee on Energy and Commerce and the Committee on Ways and

				Means of the House of Representatives, on an annual basis, a report

				that—

								(1)describes the specific actions that have

				been taken to facilitate the adoption of a nationwide system for the electronic

				exchange of health information;

								(2)describes barriers to the adoption of such

				a nationwide system; and

								(3)contains recommendations to achieve full

				implementation of such a nationwide system.

								(j)Application of

				FACAThe Federal Advisory

				Committee Act (5 U.S.C. App.) shall apply to the Collaborative, except that the

				term provided for under section 14(a)(2) shall be 5 years.

							(k)Authorization

				of appropriationsThere are

				authorized to be appropriated such sums as may be necessary to carry out this

				section for each of fiscal years 2006 through 2010.

							2905.Implementation and

				certification of health information standards

							(a)Implementation

								(1)In

				generalThe Secretary, based

				upon the recommendations of the Collaborative, shall develop criteria to ensure

				uniform and consistent implementation of any standards for the electronic

				exchange of health information voluntarily adopted by private entities in

				technical conformance with such standards adopted under this title.

								(2)Implementation

				assistanceThe Secretary may

				recognize a private entity or entities to assist private entities in the

				implementation of the standards adopted under this title.

								(b)Certification

								(1)In

				generalThe Secretary, based

				upon the recommendations of the Collaborative, shall develop criteria to ensure

				and certify that hardware, software, and support services that claim to be in

				compliance with any standard for the electronic exchange of health information

				adopted under this title have established and maintained such compliance in

				technical conformance with such standards.

								(2)Certification

				assistanceThe Secretary may

				recognize a private entity or entities to assist in the certification described

				under paragraph (1).

								2906.Competitive grants

				to facilitate the widespread adoption of health information technology

							(a)In

				generalThe Secretary may

				award competitive grants to eligible entities to facilitate the purchase and

				enhance the utilization of qualified health information technology systems to

				improve the quality and efficiency of healthcare.

							(b)EligibilityTo be eligible to receive a grant under

				subsection (a) an entity shall—

								(1)submit to the Secretary an application at

				such time, in such manner, and containing such information as the Secretary may

				require;

								(2)submit to the Secretary a strategic plan

				for the implementation of data sharing and interoperability measures;

								(3)be a—

									(A)not for profit hospital;

									(B)group practice (including a single

				physician); or

									(C)another healthcare provider not described

				in subparagraph (A) or (B);

									(4)adopt the standards adopted by the Federal

				Government under section 2904;

								(5)submit to the Secretary a report on the

				degree to which such entity has achieved the measures adopted under section

				2909;

								(6)demonstrate significant financial need;

				and

								(7)provide matching funds in accordance with

				subsection (d).

								(c)Use of

				fundsAmounts received under

				a grant under this section shall be used to facilitate the purchase and enhance

				the utilization of qualified health information technology systems.

							(d)Matching

				requirementTo be eligible

				for a grant under this section an entity shall contribute non-Federal

				contributions to the costs of carrying out the activities for which the grant

				is awarded in an amount equal to $1 for each $3 of Federal funds provided under

				the grant.

							(e)Preference in

				awarding grantsIn awarding

				grants under this section the Secretary shall give preference to—

								(1)eligible entities that are located in

				rural, frontier, and other underserved areas as determined by the

				Secretary;

								(2)eligible entities that will use grant funds

				to enhance secure data sharing across various health care settings or enhance

				interoperability with regional or national health information networks;

				and

								(3)with respect to an entity described in

				subsection (b)(3)(C), a not for profit healthcare provider.

								(f)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this section, $25,000,000 for fiscal

				year 2006, $75,000,000 for fiscal year 2007, and such sums as may be necessary

				for each of fiscal years 2008 through 2010.

							2907.Competitive grants

				to states for the development of state loan programs to facilitate the

				widespread adoption of health information technology

							(a)In

				generalThe Secretary may

				award competitive grants to States for the establishment of State programs for

				loans to healthcare providers to facilitate the purchase and enhance the

				utilization of qualified health information technology.

							(b)Establishment

				of fundTo be eligible to

				receive a competitive grant under this section, a State shall establish a

				qualified health information technology loan fund (referred to in this section

				as a State loan fund) and comply with the other requirements

				contained in this section. A grant to a State under this section shall be

				deposited in the State loan fund established by the State. No funds authorized

				by other provisions of this title to be used for other purposes specified in

				this title shall be deposited in any State loan fund.

							(c)EligibilityTo be eligible to receive a grant under

				subsection (a) a State shall—

								(1)submit to the Secretary an application at

				such time, in such manner, and containing such information as the Secretary may

				require;

								(2)submit to the Secretary a strategic plan in

				accordance with subsection (d);

								(3)establish a qualified health information

				technology loan fund in accordance with subsection (b);

								(4)require that healthcare providers receiving

				such loans consult with the Center for Best Practices established in section

				914(d) to access the knowledge and experience of existing initiatives regarding

				the successful implementation and effective use of health information

				technology;

								(5)require that healthcare providers receiving

				such loans adopt the standards adopted by the Federal Government under section

				2904(d);

								(6)submit to the Secretary a report on the

				degree to which the State has achieved the measures under section 2909;

				and

								(7)provide matching funds in accordance with

				subsection (h).

								(d)Strategic

				plan

								(1)In

				generalA State that receives

				a grant under this section shall annually prepare a strategic plan that

				identifies the intended uses of amounts available to the State loan fund of the

				State.

								(2)ContentsA strategic plan under paragraph (1) shall

				include—

									(A)a list of the projects to be assisted

				through the State loan fund in the first fiscal year that begins after the date

				on which the plan is submitted;

									(B)a description of the criteria and methods

				established for the distribution of funds from the State loan fund; and

									(C)a description of the financial status of

				the State loan fund and the short-term and long-term goals of the State loan

				fund.

									(e)Use of

				funds

								(1)In

				generalAmounts deposited in

				a State loan fund, including loan repayments and interest earned on such

				amounts, shall be used only for awarding loans or loan guarantees, or as a

				source of reserve and security for leveraged loans, the proceeds of which are

				deposited in the State loan fund established under subsection (a). Loans under

				this section may be used by a healthcare provider to facilitate the purchase

				and enhance the utilization of qualified health information technology.

								(2)LimitationAmounts received by a State under this

				section may not be used—

									(A)for the purchase or other acquisition of

				any health information technology system that is not a qualified health

				information technology system;

									(B)to conduct activities for which Federal

				funds are expended under this title, or the amendments made by the

				Better Healthcare Through Information

				Technology Act; or

									(C)for any purpose other than making loans to

				eligible entities under this section.

									(f)Types of

				assistanceExcept as

				otherwise limited by applicable State law, amounts deposited into a State loan

				fund under this section may only be used for the following:

								(1)To award loans that comply with the

				following:

									(A)The interest rate for each loan shall be

				less than or equal to the market interest rate.

									(B)The principal and interest payments on each

				loan shall commence not later than 1 year after the loan was awarded, and each

				loan shall be fully amortized not later than 10 years after the date of the

				loan.

									(C)The State loan fund shall be credited with

				all payments of principal and interest on each loan awarded from the

				fund.

									(2)To guarantee, or purchase insurance for, a

				local obligation (all of the proceeds of which finance a project eligible for

				assistance under this section) if the guarantee or purchase would improve

				credit market access or reduce the interest rate applicable to the obligation

				involved.

								(3)As a source of revenue or security for the

				payment of principal and interest on revenue or general obligation bonds issued

				by the State if the proceeds of the sale of the bonds will be deposited into

				the State loan fund.

								(4)To earn interest on the amounts deposited

				into the State loan fund.

								(g)Administration

				of state loan funds

								(1)Combined

				financial administrationA

				State may (as a convenience and to avoid unnecessary administrative costs)

				combine, in accordance with State law, the financial administration of a State

				loan fund established under this section with the financial administration of

				any other revolving fund established by the State if otherwise not prohibited

				by the law under which the State loan fund was established.

								(2)Cost of

				administering fundEach State

				may annually use not to exceed 4 percent of the funds provided to the State

				under a grant under this section to pay the reasonable costs of the

				administration of the programs under this section, including the recovery of

				reasonable costs expended to establish a State loan fund which are incurred

				after the date of enactment of this title.

								(3)Guidance and

				regulationsThe Secretary

				shall publish guidance and promulgate regulations as may be necessary to carry

				out the provisions of this section, including—

									(A)provisions to ensure that each State

				commits and expends funds allotted to the State under this section as

				efficiently as possible in accordance with this title and applicable State

				laws; and

									(B)guidance to prevent waste, fraud, and

				abuse.

									(4)Private sector

				contributions

									(A)In

				generalA State loan fund

				established under this section may accept contributions from private sector

				entities, except that such entities may not specify the recipient or recipients

				of any loan issued under this section.

									(B)Availability of

				informationA State shall

				make publically available the identity of, and amount contributed by, any

				private sector entity under subparagraph (A) and may issue letters of

				commendation or make other awards (that have no financial value) to any such

				entity.

									(5)Reservation of

				amountsA State may reserve

				not to exceed 40 percent of amounts in the State loan fund to issue loans to

				recipients who serve medically underserved areas.

								(h)Matching

				requirements

								(1)In

				generalThe Secretary may not

				make a grant under subsection (a) to a State unless the State agrees to make

				available (directly or through donations from public or private entities)

				non-Federal contributions in cash toward the costs of the State program to be

				implemented under the grant in an amount equal to not less than $1 for each $1

				of Federal funds provided under the grant.

								(2)Determination

				of amount of non-federal contributionIn determining the amount of non-Federal

				contributions that a State has provided pursuant to paragraph (1), the

				Secretary may not include any amounts provided to the State by the Federal

				Government.

								(i)Preference in

				awarding grantsThe Secretary

				may give a preference in awarding grants under this section to States that

				adopt value-based purchasing programs to improve healthcare quality.

							(j)ReportsThe Secretary shall annually submit to the

				Committee on Health, Education, Labor, and Pensions and the Committee on

				Finance of the Senate, and the Committee on Energy and Commerce and the

				Committee on Ways and Means of the House of Representatives, a report

				summarizing the reports received by the Secretary from each State that receives

				a grant under this section.

							(k)Authorization

				of appropriations

								(1)In

				generalFor the purpose of

				making grants under subsection (a), there is authorized to be appropriated

				$50,000,000 for fiscal year 2006, $100,000,000 for fiscal year 2007, and such

				sums as may be necessary for each of fiscal years 2008 through 2010.

								(l)AvailabilityAmounts appropriated under paragraph (1)

				shall remain available through fiscal year 2010.

							2908.Demonstration

				program to integrate information technology into clinical education

							(a)In

				generalThe Secretary may

				award grants under this section to carry out demonstration projects to develop

				academic programs integrating qualified health information technology systems

				in the clinical education of health professionals. Such awards shall be made on

				a competitive basis and pursuant to peer review.

							(b)EligibilityTo be eligible to receive a grant under

				subsection (a), an entity shall—

								(1)submit to the Secretary an application at

				such time, in such manner, and containing such information as the Secretary may

				require;

								(2)submit to the Secretary a strategic plan

				for integrating qualified health information technology in the clinical

				education of health professionals and for ensuring the consistent utilization

				of decision support software to reduce medical errors and enhance healthcare

				quality;

								(3)be—

									(A)a health professions school; or

									(B)an academic health center;

									(4)provide for the collection of data

				regarding the effectiveness of the demonstration project to be funded under the

				grant in improving the safety of patients, the efficiency of health care

				delivery, and in increasing the likelihood that graduates of the grantee will

				adopt and incorporate health information technology in the delivery of health

				care services; and

								(5)provide matching funds in accordance with

				subsection (c).

								(c)Matching

				funds

								(1)In

				generalThe Secretary may

				award a grant to an entity under this section only if the entity agrees to make

				available non-Federal contributions toward the costs of the program to be

				funded under the grant in an amount that is not less than $1 for each $2 of

				Federal funds provided under the grant.

								(2)Determination

				of amount contributedNon-Federal contributions under paragraph

				(1) may be in cash or in kind, fairly evaluated, including equipment or

				services. Amounts provided by the Federal Government, or services assisted or

				subsidized to any significant extent by the Federal Government, may not be

				included in determining the amount of such contributions.

								(d)Preference in

				awarding grantsIn awarding

				grants under subsection (a), the Secretary shall give preference to applicants

				that—

								(1)will use grant funds in collaboration with

				2 or more disciplines; and

								(2)will use grant funds to integrate qualified

				health information technology into community-based clinical education

				experiences.

								(e)EvaluationThe Secretary shall take such action as may

				be necessary to evaluate the projects funded under this section and publish,

				make available, and disseminate the results of such evaluations on as wide a

				basis as is practicable.

							(f)ReportsNot later than 1 year after the date of

				enactment of this title, and annually thereafter, the Secretary shall submit to

				the Committee on Health, Education, Labor, and Pensions and the Committee on

				Finance of the Senate, and the Committee on Energy and Commerce and the

				Committee on Ways and Means of the House of Representatives a report

				that—

								(1)describes the specific projects established

				under this section; and

								(2)contains recommendations for Congress based

				on the evaluation conducted under subsection (e).

								(g)LimitationNot more than 10 percent of amounts

				received under a grant awarded under this section may be used for

				administrative expenses.

							(h)Authorization

				of appropriationsThere is

				authorized to be appropriated to carry out this section, such sums as may be

				necessary for fiscal year 2006, $5,000,000 for fiscal year 2007, and such sums

				as may be necessary for each of fiscal years 2008 through 2010.

							(i)SunsetThis section shall not apply after

				September 30, 2008.

							2909.Quality measurement

				systems

							(a)In

				generalThe Secretary shall

				develop quality measurement systems for the purposes of measuring the quality

				of care patients receive.

							(b)RequirementsThe Secretary shall ensure that the quality

				measurement systems developed under subsection (a) comply with the

				following:

								(1)Measures

									(A)In

				generalSubject to

				subparagraph (B), the Secretary shall select measures of quality to be used by

				the Secretary under the systems.

									(B)RequirementsIn selecting the measures to be used under

				each system pursuant to subparagraph (A), the Secretary shall, to the extent

				feasible, ensure that—

										(i)such measures are evidence based, reliable

				and valid, and feasible to collect and report;

										(ii)such measures include measures of process,

				structure, beneficiary experience, efficiency, and equity;

										(iii)such measures include measures of overuse,

				underuse, and misuse of healthcare items and services; and

										(iv)such measures include—

											(I)with respect to the initial year in which

				such measures are used, one or more elements of a qualified health information

				technology system as defined in section 2901; and

											(II)with respect to subsequent years,

				additional elements of qualified health information technology systems as

				defined in section 2901.

											(2)Weights of

				measuresThe Secretary shall

				assign weights to the measures used by the Secretary under each system

				established under subsection (a).

								(3)MaintenanceThe Secretary shall, as determined

				appropriate, but in no case more often than once during each 12-month period,

				update the quality measurement systems developed under subsection (a),

				including through—

									(A)the addition of more accurate and precise

				measures under the systems and the retirement of existing outdated measures

				under the systems; and

									(B)the refinement of the weights assigned to

				measures under the systems.

									(c)Required

				considerations in developing and updating the systemsIn developing and updating the quality

				measurement systems under this section, the Secretary shall—

								(1)consult with, and take into account the

				recommendations of, the entity that the Secretary has an arrangement with under

				subsection (e);

								(2)consult with provider-based groups and

				clinical specialty societies; and

								(3)take into account—

									(A)the demonstrations required under this

				Act;

									(B)the demonstration program under section

				1866A of the Social Security Act;

									(C)the demonstration program under section

				1866C of such Act;

									(D)any other demonstration or pilot program

				conducted by the Secretary relating to measuring and rewarding quality and

				efficiency of care; and

									(E)the report by the Institute of Medicine of

				the National Academy of Sciences under section 238(b) of the Medicare

				Prescription Drug, Improvement, and Modernization Act of 2003.

									(d)Required

				considerations in implementing the systemsIn implementing the quality measurement

				systems under this section, the Secretary shall take into account the

				recommendations of public-private entities—

								(1)that are established to examine issues of

				data collection and reporting, including the feasibility of collecting and

				reporting data on measures; and

								(2)that involve representatives of health care

				providers, consumers, employers, and other individuals and groups that are

				interested in quality of care.

								(e)Arrangement

				with an entity to provide advice and recommendations

								(1)ArrangementOn and after July 1, 2006, the Secretary

				shall have in place an arrangement with an entity that meets the requirements

				described in paragraph (2) under which such entity provides the Secretary with

				advice on, and recommendations with respect to, the development and updating of

				the quality measurement systems under this section, including the assigning of

				weights to the measures under subsection (b)(2).

								(2)Requirements

				describedThe requirements

				described in this paragraph are the following:

									(A)The entity is a private nonprofit entity

				governed by an executive director and a board.

									(B)The members of the entity include

				representatives of—

										(i)(I)health plans and providers receiving

				reimbursement under this title for the provision of items and services,

				including health plans and providers with experience in the care of frail

				elderly and individuals with multiple complex chronic conditions; or

											(II)groups representing such health plans and

				providers;

											(ii)groups representing individuals entitled to

				benefits under part A of title XVIII of the Social Security Act or enrolled

				under part B of such title;

										(iii)purchasers and employers or groups

				representing purchasers or employers;

										(iv)organizations that focus on quality

				improvement as well as the measurement and reporting of quality

				measures;

										(v)State government health programs;

										(vi)individuals skilled in the conduct and

				interpretation of biomedical, health services, and health economics research

				and with expertise in outcomes and effectiveness research and technology

				assessment; and

										(vii)individuals or entities involved in the

				development and establishment of standards and certification for health

				information technology systems and clinical data.

										(C)The membership of the entity is

				representative of individuals with experience with urban health care issues and

				individuals with experience with rural and frontier health care issues.

									(D)The entity does not charge a fee for

				membership for participation in the work of the entity related to the

				arrangement with the Secretary under paragraph (1). If the entity does require

				a fee for membership for participation in other functions of the entity, there

				shall be no linkage between such fee and participation in the work of the

				entity related to such arrangement with the Secretary.

									(E)The entity—

										(i)permits any member described in

				subparagraph (B) to vote on matters of the entity related to the arrangement

				with the Secretary under paragraph (1); and

										(ii)ensures that such members have an equal

				vote on such matters.

										(F)With respect to matters related to the

				arrangement with the Secretary under paragraph (1), the entity conducts its

				business in an open and transparent manner and provides the opportunity for

				public comment.

									(G)The entity operates as a voluntary

				consensus standards setting organization as defined for purposes of section

				12(d) of the National Technology Transfer and Advancement Act of 1995 (Public

				Law 104–113) and Office of Management and Budget Revised Circular A–119

				(published in the Federal Register on February 10, 1998).

									2910.Applicability of

				privacy and security regulations

							The regulations promulgated by the

				Secretary under part C of title XI of the Social Security Act and sections 261,

				262, 263, and 264 of the Health Insurance Portability and Accountability Act of

				1996 with respect to the privacy, confidentiality, and security of health

				information shall—

								(1)apply to any health information stored or

				transmitted in an electronic format on or after the date of enactment of this

				title; and

								(2)apply to the implementation of standards,

				programs, and activities under this title.

								2911.Study of

				reimbursement incentives

							The Secretary shall carry out, or contract

				with a private entity to carry out, a study that examines methods to create

				efficient reimbursement incentives for improving healthcare quality in

				community health centers and other federally qualified health centers, rural

				health clinics, free clinics, and other programs reimbursed primarily on a cost

				basis deemed appropriate by the

				Secretary.

							.

			3.Center for Best

			 PracticesSection 914 of the

			 Public Health Service Act (42 U.S.C. 299b–3) is amended by adding at the end

			 the following:

			

				(d)Center for Best

				Practices

					(1)In

				generalThe Secretary, acting

				through the Director, shall develop a Center for Best Practices to provide

				technical assistance and develop best practices to support and accelerate the

				efforts of States and healthcare providers to adopt, implement, and effectively

				use health information technology.

					(2)Center for best

				practices

						(A)In

				generalIn carrying out

				paragraph (1), the Director shall establish a voluntary Center for Best

				Practices (referred to in this subsection as the Center) for

				States and healthcare stakeholders seeking to facilitate mutual learning and

				accelerate the pace of innovation in, and implementation of, health information

				technology. The Center shall support activities to meet goals,

				including—

							(i)providing for the widespread adoption of

				interoperable health information technology;

							(ii)providing for the establishment of regional

				and local health information networks to facilitate the development of

				interoperability across healthcare settings;

							(iii)the development of solutions to barriers to

				the exchange of electronic health information; or

							(iv)other activities identified by the States

				or health care stakeholders as a focus for developing and sharing best

				practices.

							(B)PurposesThe purpose of the Center is to—

							(i)provide a forum for the exchange of

				knowledge and experience;

							(ii)accelerate the transfer of lessons learned

				from existing public and private sector initiatives, including those currently

				receiving Federal financial support;

							(iii)assemble, analyze, and widely disseminate

				evidence and experience related to the adoption, implementation, and effective

				use of health information technology;

							(iv)assure the timely provision of technical

				and expert assistance from the Agency and its contractors;

							(v)accelerate the pace of health information

				technology innovation; and

							(vi)provide technical assistance to entities

				developing applications for demonstration grants under subsection (b).

							(C)Support for

				activitiesTo provide support

				for the activities of the Center, the Director shall—

							(i)modify the requirements, if necessary, that

				apply to the National Resource Center for Health Information Technology to

				provide the necessary infrastructure to support the duties and activities of

				the Network and facilitate information exchange across the public and private

				sectors;

							(ii)expand the Agency’s focus on the adoption,

				implementation, and effective use of health information technology through the

				development of practical implementation guidance based upon existing knowledge

				and support for rapid-cycle implementation research to address questions for

				which existing knowledge is insufficient; and

							(iii)develop the capacity to identify and widely

				share in a timely manner innovative approaches to advancing health information

				technology and its ultimate goal, the improvement of the quality, safety, and

				efficiency of health care.

							(3)Technical

				assistance telephone number or websiteThe Secretary shall establish a toll-free

				telephone number or Internet website to provide healthcare providers with a

				single point of contact to—

						(A)learn about Federal grants and technical

				assistance services related to health information technology;

						(B)learn about qualified health information

				software that has been certified to be in compliance with the standards adopted

				by the Federal Government under section 2904 and is available for commercial

				use;

						(C)receive referrals to regional and local

				health information networks for assistance with health information

				technology;

						(D)provide information regarding—

							(i)the electronic submission of health data

				collected by Federal agencies; and

							(ii)the uniform and consistent implementation

				of standards; and

							(E)disseminate additional information

				determined by the Secretary to be helpful to such providers.

						(4)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this subsection, such sums as may be

				necessary for each of fiscal years 2006 through

				2010.

					.

		4.Health information

			 network demonstration programSection 914 of the Public Health Service Act

			 (42 U.S.C. 299b–3), as amended by subsection (b), is further amended by adding

			 at the end the following:

			

				(e)Health

				information network demonstration program

					(1)In

				generalThe Director may

				establish a demonstration program under which grants or contracts shall be

				awarded to support health information network planning, implementation, and

				evaluation activities.

					(2)EligibilityTo be eligible to receive a grant or

				contract under the demonstration program under paragraph (1), an entity

				shall—

						(A)submit to the Director an application at

				such time, in such manner, and containing such information as the Director may

				require;

						(B)submit to the Director a strategic plan for

				the implementation of data sharing and interoperability measures across the

				various health care settings within the proposed network;

						(C)be a public or nonprofit private entity

				that is or represents a network or potential network that includes healthcare

				providers and group health plans in a defined area of geographic proximity or

				organizational affinity, and that may include for profit entities so long as

				such an entity is not the grantee;

						(D)demonstrate, where appropriate, the

				involvement and commitment of the appropriate State or States;

						(E)specify a defined area of geographic

				proximity or organizational affinity that the health information network will

				encompass;

						(F)demonstrate active participation in the

				best practice network described in subsection (d);

						(G)demonstrate compliance with the data

				standards and technical policies adopted by the Federal Government under

				section 2904(e);

						(H)submit to the Secretary a report on the

				degree to which such entity has achieved the measures under section

				2909;

						(I)demonstrate financial need; and

						(J)agree to provide matching funds in

				accordance with paragraph (4).

						(3)Use of

				funds

						(A)In

				generalAmounts received

				under a grant under this subsection shall be used to establish and implement a

				regional or local health information network.

						(B)LimitationAmounts received under a grant under this

				subsection may not be used to purchase a health information technology system

				that is not a qualified health information technology system.

						(4)Matching

				requirementTo be eligible to

				receive a grant or contract under this subsection an entity shall contribute

				non-Federal funds to the costs of carrying out the activities for which the

				grant or contract is awarded in an amount equal to $1 for each of $2 of Federal

				funds, provided under the grant.

					(5)Authorization

				of appropriationsThere are

				authorized to be appropriated to carry out this subsection, $50,000,000 for

				fiscal year 2006, $70,000,000 for fiscal year 2007, and such sums as may be

				necessary for each of fiscal years 2008 through

				2010.

					.

		5.Exception to Federal

			 anti-kickback and stark laws for the provision of permitted support

			(a)Anti-KickbackSection 1128B(b) of the Social Security Act

			 (42 U.S.C. 1320a–7b(b)(3)) is amended—

				(1)in paragraph (3)—

					(A)in subparagraph (G), by striking

			 and at the end;

					(B)in subparagraph (H), as added by section

			 237(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of

			 2003 (Public Law 108–173; 117 Stat. 2213)—

						(i)by moving such subparagraph 2 ems to the

			 left; and

						(ii)by striking the period at the end and

			 inserting a semicolon;

						(C)by redesignating subparagraph (H), as added

			 by section 431(a) of the Medicare Prescription Drug, Improvement, and

			 Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2287), as subparagraph

			 (I);

					(D)in subparagraph (I), as so

			 redesignated—

						(i)by moving such subparagraph 2 ems to the

			 left; and

						(ii)by striking the period at the end and

			 inserting ; and; and

						(E)by adding at the end the following

			 new:

						

							(J)during the 5-year period beginning on the

				date the Secretary issues the interim final rule under section 5(c)(1) of the

				Better Healthcare Through Information

				Technology Act, the provision, with or without charge, of any

				permitted support (as defined in paragraph

				(4)).

							;

				and

					(2)by adding at the end the following new

			 paragraph:

					

						(4)Permitted

				support

							(A)Definition of

				permitted supportSubject to

				subparagraph (B), in this section, the term permitted support

				means the provision of any equipment, item, information, right, license,

				intellectual property, software, training, or service used for developing,

				implementing, operating, or facilitating the use of systems designed to improve

				the quality of health care and to promote the electronic exchange of health

				information.

							(B)ExceptionThe term permitted support

				shall not include the provision of—

								(i)any support that is determined in a manner

				that is related to the volume or value of any referrals or other business

				generated between the parties for which payment may be made in whole or in part

				under a Federal health care program;

								(ii)any support that has more than incidental

				utility or value to the recipient beyond the exchange of health care

				information; or

								(iii)any health information technology system,

				product, or service that is not in compliance with data standards adopted by

				the Federal Government under section 2904 of the Public Health Service

				Act.

								.

				(b)StarkSection 1877(e) of the Social Security Act

			 (42 U.S.C. 1395nn(e)) is amended by adding at the end the following new

			 paragraph:

				

					(9)Permitted

				supportDuring the 5-year

				period beginning on the date the Secretary issues the interim final rule under

				section 5(c)(1) of the Better Healthcare

				Through Information Technology Act, the provision, with or

				without charge, of any permitted support (as defined in section

				1128B(b)(4)).

					.

			(c)RegulationsIn order to carry out the amendments made

			 by this section—

				(1)the Secretary of Health and Human Services

			 shall issue an interim final rule with comment period by not later than the

			 date that is 180 days after the date of enactment of this Act; and

				(2)the Secretary shall issue a final rule by

			 not later than the date that is 180 days after the date that the interim final

			 rule under paragraph (1) is issued.

				

